Title: Memorandum of Conversation with José de Jaudenes, 6 December 1791
From: Jefferson, Thomas
To: 



[Philadelphia] Dec. 6. 1791

Don Joseph Jaudenes communicates verbally to the Secretary of State that his Catholic majesty has been apprised through the channel of the Court of Versailles of our sollicitude to have some arrangements made respecting our free navigation of the Missisipi, and a port thereon convenient for the deposit of merchandize of export and import for lading and unlading the sea and river vessels: and that his Majesty will be ready to enter into treaty thereon directly with us whensoever we shall send to Madrid a proper and acceptable person duly authorized to treat on our part.
